SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

415
KA 14-02018
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

FRANK M. THOMAS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


DAVID J. FARRUGIA, DISTRICT ATTORNEY, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK M. THOMAS, DEFENDANT-APPELLANT PRO SE.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered July 16, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice and on the law, the sentence is vacated, and the matter is
remitted to Niagara County Court for further proceedings in accordance
with the same memorandum as in People v Thomas ([appeal No. 1] ___
AD3d ___ [June 10, 2016]).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court